



COURT OF APPEAL FOR
    ONTARIO

CITATION:
Carrigan v. Carrigan
    Estate, 2012 ONCA 736

DATE: 20121031

DOCKET: C53306

Juriansz, LaForme and Epstein JJ.A.

BETWEEN

Mary Melodee Dianne Carrigan

Plaintiff (Appellant)

and

Melodee Carrigan, in her capacity as Executrix
    and Trustee of the Estate of Ronald Leo Anthony Carrigan, deceased, William
    Smith, alternate Executor and Trustee of the Estate of Ronald Leo Anthony
    Carrigan, deceased and Jennifer Margaret Quinn

Defendants (Respondents)

Rodney Godard and Daniel Ableser, for the appellant

R.G. Colautti and Kathleen Montello, for the respondent Jennifer
    Quinn

Heard: April 16, 2012

On appeal from the judgment of Justice Mary J. Nolan of
    the Superior Court of Justice, dated January 24, 2011, with reasons reported at
    2011 ONSC 585.

Juriansz
    J.A.:

A.

Introduction

[1]

This appeal concerns a pure question of law: who
    receives the pension death benefit when the member of a pension plan entitled
    to a deferred pension dies and is survived by both a common law spouse
[1]
with whom he
    resided at the time of death and a legally married spouse from whom he was
    separated but whom he designated a beneficiary of his pension plan? The outcome
    turns on a proper interpretation of s. 48 of the
Pension Benefits Act
, R.S.O. 1990, c. P.8 (
PBA
), which addresses who is
    entitled to a pension plan members pre-retirement death benefit.

[2]

The trial judge dismissed the action of the legally
    married spouse for a declaration that she was entitled to her husbands
    pre-retirement death benefit under s. 48 of the
PBA
. The
    trial judge found that the common law spouse was entitled to the death benefit.
    The trial judge also dismissed the legally married spouses unjust enrichment
    and constructive trust claims.

[3]

I would allow the appeal and issue a declaration
    that the legally married spouse and her two daughters are entitled to the members
    pre-retirement death benefit as his designated beneficiaries under s. 48(6) of
    the
PBA
.

B.

Facts

[4]

The appellant, Melodee Carrigan, married Ronald
    Carrigan in 1973. The pair remained legally married until his unexpected death
    on June 4, 2008, at the age of 57. His will, made in 1986, named her as his
    estate trustee as well as the sole beneficiary of the residue of his estate,
    after two bequests to their two daughters. In 2002, Mr. Carrigan designated
    Mrs. Carrigan and their daughters as the beneficiaries of the death benefit in
    his pension plan.

[5]

The trial judge found that the Carrigans probably
    separated in 1996, and that they were definitely separated by January 2000, by
    which time Mr. Carrigan was living openly with the respondent, Jennifer Quinn.
    Mr. Carrigan continued to live with Ms. Quinn until his death. Mrs. Carrigan
    remained living in the matrimonial home. All of her living expenses were paid
    by Mr. Carrigan until the day he died. The Carrigans never formalized their
    separation by a separation agreement or a court order.

[6]

Mrs. Carrigan and Ms. Quinn both claim the death
    benefit of Mr. Carrigans pension under s. 48 of the
PBA
.

[7]

Section 48, at the relevant time, provided:

Pre-retirement death benefit

48.(1) If a member or former member of a pension plan who is
    entitled under the pension plan to a deferred pension described in section 37
    (entitlement to deferred pension) dies before commencement of payment of the
    deferred pension, the person who is the spouse of the member or former member
    on the date of death is entitled,

(a) to receive a lump sum payment equal to the commuted value
    of the deferred pension; or

(b) to an immediate or deferred pension the commuted value of
    which is at least equal to the commuted value of the deferred pension.

Idem

(2) If a member of a pension plan continues in employment after
    the normal retirement date under the pension plan and dies before commencement
    of payment of pension benefits referred to in section 37, the person who is the
    spouse of the member or former member on the date of death is entitled,

(a) to receive a lump sum payment equal to the commuted value
    of the pension benefit; or

(b) to an immediate or deferred pension the commuted value of
    which is at least equal to the commuted value of the pension benefit.

Application of subs. (1, 2)

(3) Subsections (1)
    and (2) do not apply where the member or former member and his or her spouse
    are living separate and apart on the date of the death of the member or former
    member.



Designated beneficiary

(6) A member or former member of a pension plan may designate a
    beneficiary and the beneficiary is entitled to be paid an amount equal to the
    commuted value of the deferred pension mentioned in subsection (1) or (2) if,

(a) the member or former member does not have a spouse on the
    date of death; or

(b) the member or former member is living separate and apart
    from his or her spouse on that date.

Estate entitlement

(7) The personal representative of the member or former member
    is entitled to receive payment of the commuted value mentioned in subsection
    (1) or (2) as the property of the member or former member, if the member or
    former member has not designated a beneficiary under subsection (6) and,

(a) does not have a spouse on the date of the member or former
    members death; or

(b) is living separate and apart from his or her spouse on that
    date.

[8]

The statutory definition of spouse is central to
    the determination of the competing claims in this case. Section 1 of the
PBA
provides:

spouse means, except where otherwise indicated in this Act,
    either of two persons who,

(a) are married to each other, or

(b) are not married to each other and are living together in a
    conjugal relationship,

(i) continuously for a period of not less than three years, or

(ii) in a relationship of some permanence, if they are the
    natural or adoptive parents of a child, both as defined in the Family Law Act;
    (conjoint)

C.

Decision of the Trial Judge

[9]

The trial judge was called upon to determine a
    number of factual disputes between the parties. Mrs. Carrigan argued that she
    and Mr. Carrigan never separated, leading evidence of his frequent presence at
    the family home and his continued participation in family events. In the
    alternative she contested the date of separation advocated by Ms. Quinn. The
    trial judge had to resolve these factual issues because Mrs. Carrigans primary
    position at trial was that she was entitled to Mr. Carrigans death benefit as
    his spouse under s. 48(1).

[10]

The trial judge found that at the time of Mr.
    Carrigans death the statutory definition of spouse applied to both Mrs.
    Carrigan and Ms. Quinn. She reasoned that Mrs. Carrigan is a spouse because
    she was legally married to Mr. Carrigan, and that Ms. Quinn is a spouse
    because she was living with Mr. Carrigan in a conjugal relationship and she had
    done so continuously for more than three years prior to his death.

[11]

The trial judge noted that s. 48(1) refers to the
    spouse and concluded there could only be one spouse entitled to a members
    death benefit. Therefore the benefit could not be split between the two women
    who both qualified as a spouse of Mr. Carrigan.

[12]

The trial judge resolved the conundrum this
    presented by focusing on s. 48(3) of the
PBA
. She
    understood s. 48(3) to require that a spouse be living with the member in order
    to be entitled to the death benefit. She found as a fact that Mr. and Mrs.
    Carrigan were living separate and apart at the time of death and that therefore
    Mrs. Carrigan was not eligible to receive the death benefit. The trial judge
    went on to hold that Ms. Quinn was entitled to receive the death benefit because
    she was a spouse and was living with Mr. Carrigan at his death.

[13]

The trial judge rejected the other argument made by
    counsel for Mrs. Carrigan, namely, that Mr. Carrigans designation of Mrs.
    Carrigan and their two daughters as the pension beneficiaries should mean that
    Mrs. Carrigan and her daughters were entitled to receive the benefit under s.
    48(6). The trial judge read s. 48(6) to apply only when there is no eligible
    spouse, and since Ms. Quinn counts as a spouse in this circumstance, the
    designation under s. 48(6) is irrelevant.

[14]

The trial judge reasoned, at para. 52:

The member who dies before being entitled to payment of his pension
    can only have one spouse on the day he died, the spouse, and the entitlement
    to receive the death benefit as a spouse can only be reasonably interpreted to
    be the person who meets one of the requirements in the s. 1 definition of
    spouse as well as the requirement found in s. 48(3) that the spouse and the
    member cannot be living separate and apart on the day of the member's death.
    There is, therefore, only one person who meets the requirements of both s. 1
    and s. 48 of the
Pension Benefits Act
as well as the definition of spouse
    in the pension plan itself: that is Ms. Quinn.

[15]

The trial judge also rejected Mrs. Carrigans
    claims that she should be able to recover the death benefit under a resulting
    or constructive trust or unjust enrichment theory.

D.

Analysis

[16]

On appeal, the primary matter contested is the
    trial judges conclusion that Ms. Quinn was entitled to the death benefit as
    the spouse under s. 48(1) of the
PBA
, rather than Mrs.
    Carrigan and her daughters as the designated beneficiaries under s. 48(6).

[17]

This appeal is entirely an exercise in statutory
    interpretation that begins with the statutory definition of spouse. The
    definition opens by stating that a spouse is either of two persons who are
    married to each other, or who are not married to each other but satisfy other
    criteria. The two persons referred to are the pension member and the person
    with whom the member is in a spousal relationship. The word either in the
    definition should not be misread to refer to a legally married spouse on the
    one hand and a common law spouse on the other. The PBA definition of spouse is
    unlike the definition of spouse in s. 29 of Part III of the Family Law Act,
    R.S.O. 1990, C. F.3 , which includes a common law spouse in addition to a
    spouse as defined in s. 1(1) of the Family Law Act.

[18]

The appellant argues that the definition implies
    that if a member has a legally married spouse, he or she cannot have a common
    law spouse. According to the definition, spouse means either of two
    persons. Since one of the two persons is the pension member, only one other
    person can be a members spouse. Once two persons satisfy paragraph (a) of the
    definition because they are legally married to each other, there is no need to
    consider whether the two persons can qualify as spouses without being married. The
    appellant reads the definition to say that spouse means either of two persons
    who are married to each other, or
if not legally married
are
    living together in a conjugal relationship. Reading the definition in this way,
    the appellant argues that only Mrs. Carrigan qualifies as a spouse for the
    purposes of the
PBA
, and that Ms. Quinn is not Mr. Carrigans
    spouse under the
PBA
. Therefore Ms. Quinn should not receive the
    death benefit as Mr. Carrigans spouse, under s. 48(1).

[19]

The respondent argues that the definition should be
    read as the trial judge did  that the wording captures both legal and common
    law spouses. For the purposes of the
PBA
multiple persons can
    qualify as the members spouse, and a legally married spouse does not take
    precedence over a common law spouse. In this case, both Mrs. Carrigan and Ms.
    Quinn qualify as a spouse of Mr. Carrigan. Under this interpretation, the
    respondent argues that the
PBA
would award the death benefit
    to whichever spouse was cohabitating with the pension member at death. The
    respondent submits that s. 48(3) makes this clear, disentitling a spouse living
    separate and apart from the member on the date of the members death from taking
    the death benefit.

[20]

Both these competing conceptions of the statutory
    definition pose difficulties. On one hand, if both Mrs. Carrigan and Ms. Quinn
    are considered to be Mr. Carrigans spouses, there would be three spouses
    (including Mr. Carrigan) and the definition stipulates that a spouse is either
    of two persons. On the other hand, the statutory definition does not indicate
    that the legal relationship described in paragraph (a) takes priority over the
    common law relationship described in paragraph (b).

[21]

Fortunately, it is not necessary to resolve the
    parties competing conceptions of the statutory definition in order to apply s.
    48 in this case. Both conceptions lead to the same result. I proceed to conduct
    the analysis on the basis of each partys position in turn.

[22]

I first assume that the trial judge and the
    respondent are correct that both Mrs. Carrigan and Ms. Quinn qualify as Mr.
    Carrigans spouse for the purposes of s. 48 of the
PBA
.

[23]

On this assumption, I turn to s. 48. Section 48 regulates
    what happens when the member or former member of a pension plan dies before
    commencement of payment of a deferred pension. The purpose of s. 48 is to require
    that a benefit at least equal to the commuted value of the deferred pension be
    paid to the members spouse, to the members designated beneficiary, or to the
    members estate representative.

[24]

Section 48(1) gives statutory priority to the
    members spouse. When s. 48(1) is engaged, it applies even if the member has
    designated a beneficiary as envisaged by s. 48(6) or dies intestate as
    envisaged by s. 48(7). Given the assumption that both Mrs. Carrigan and Ms.
    Quinn are spouses, we encounter difficulty in applying s. 48(1): while the
    statutory priority is in favour of the spouse of the member, here the member
    has two spouses.

[25]

The canons of statutory interpretation require that
    the statutory provision being interpreted be considered in the context of the
    statute as a whole. Considering s. 48(1) in context, it is readily apparent
    that it does not apply in all circumstances. Section 48(3) defines a situation
    in which s. 48(1) does not apply. It states that [s]ubsection (1)  [does] not
    apply where the member or former member and his or her spouse are living
    separate and apart on the date of the death of the member or former member. In
    other words, when the member and his or her spouse are living separate and
    apart when the member dies, s. 48(1) does not apply, and therefore there is no
    statutory direction that the death benefit be paid to the members spouse.

[26]

The trial judge regarded s. 48(3) as imposing a
    requirement that the spouse and the member cannot be living separate and
    apart on the day of the members death in order for a spouse to receive the
    death benefit. She made much of the fact that Ms. Quinn was living with Mr.
    Carrigan at the date of his death. Thus, she was convinced that Ms. Quinn
    satisfied s. 48(3)s requirement. However, on its face, s. 48(3) does not
    impose a requirement; rather, it sets out a circumstance that makes s. 48(1)
    inapplicable. The trial judge erred by applying s. 48(1) when the circumstance
    contemplated by s. 48(3) existed.

[27]

The circumstance contemplated by s. 48(3) existed
    because Mr. Carrigan and Mrs. Carrigan were living separate and apart at the
    time of his death. Given the assumption on this leg of the analysis that the
    word spouse in s. 48(3) may mean either Ms. Quinn or Mrs. Carrigan, it is
    enough that Mrs. Carrigan satisfies the circumstance in s. 48(3). Mrs. Carrigan
    triggers the application of s. 48(3) as she, a spouse, was living separate and
    apart from Mr. Carrigan on the date of his death.

[28]

In fact, it is apparent that the word spouse in
    s. 48(3) must always refer to the legally married spouse. Under the
PBA
it makes no sense to conceive of a common law spouse living separate and apart
    from the member. While a person may be a common law spouse in other contexts,
    only a legally married spouse can live separate and apart from the member and
    still be a spouse under the
PBA
. That is because paragraph (b)
    of the statutory definition applies to two persons not legally married who are
    living in a conjugal relationship. The circumstance contemplated by s. 48(3) 
    that the member and his or her spouse are living separate and apart on the date
    of the death  can only be satisfied by the legally married spouse.

[29]

To make this clearer, consider a hypothetical
    statute that has a dual definition of the term person that provides that a
    person means either a man or a woman. However, if the term pregnant
    person is employed in a particular provision of the statute, that particular
    provision could only refer to a woman even though person could mean either
    a man or a woman in other provisions. The particular provision would have to be
    interpreted and applied to mean a woman. In the same way, the term spouse living
    separate and apart from the member must necessarily connote the legally
    married spouse of the member. In the context of the
PBA
, it is
    not possible for a common law spouse to be living separate and apart from the
    member any more than a man can be pregnant.

[30]

Consequently, even if one assumes the definition of
    spouse encompasses both Mrs. Carrigan and Ms. Quinn, only Ms. Carrigan could
    be the spouse referred to in s. 48(3). Since the circumstance contemplated by
    s. 48(3) exists, s. 48(1) is rendered inapplicable. Since s. 48(1) is
    inapplicable, the difficulty in applying the spousal priority falls away. When
    s. 48(1) does not apply, there is no provision that the spouse of the member
    is entitled to the death benefit. As there is no spousal entitlement, the
    members designated beneficiary is entitled to the death benefit under s. 48(6)
    of the
PBA
.

[31]

Section 48(6) provides that the designated
    beneficiary is entitled to the death benefit if either of two circumstances exists.
    Either, the member does not have a spouse on the date of death; or, the member
    is living separate and apart from his or her spouse on that day. The structure
    of s. 48(6) indicates that the existence of either circumstance triggers the
    application of the subsection. The same reasoning employed in regard to s.
    48(3) applies to the second circumstance in s. 48(6). Mr. and Mrs. Carrigan
    were living separate and apart on the date of his death. The second
    circumstance in s. 48(6) exists and the application of the section is
    triggered. Therefore, s. 48(6) is triggered and the designated beneficiaries are
    entitled to Mr. Carrigans death benefit.

[32]

The result is that neither Mrs. Carrigan nor Ms.
    Quinn is entitled to the pension benefit as a spouse. Rather Mrs. Carrigan and
    her two daughters are entitled to Mr. Carrigans death benefit as his
    designated beneficiaries.

[33]

I next analyse the situation by assuming the
    appellant is correct about the interpretation of the statutory definition and
    the legally married spouse is the sole spouse. In that scenario, s. 48(1)
    refers to Mrs. Carrigan. However, s. 48(3) still applies as Mr. and Mrs.
    Carrigan were living separate and apart at his death. Section 48(3) makes s.
    48(1) inapplicable. As well, the second circumstance in s. 48(6) exists, the
    application of s. 48(6) is triggered, and the result is that Mrs. Carrigan and
    her two daughters are entitled to Mr. Carrigans death benefit as his
    designated beneficiaries.

[34]

Therefore, under both the appellants and the
    respondents understanding of the statutory definition, the statute provides
    that Mrs. Carrigan and her two daughters are entitled to the death benefit as
    the designated beneficiaries under s. 48(6).

[35]

In light of this conclusion, it is not necessary to
    deal with Mrs. Carrigans other claims.

[36]

I have had the opportunity to consider the reasons
    of my colleague LaForme J.A., but, with respect, I do not find them persuasive.
    Had the drafters desired the result my colleague reaches with his
    interpretation, they could simply have included the words and living with in
    s. 48(1) and dispensed with s. 48(3) entirely. That is, section 48(1) could
    have been easily drafted to read:

If a memberdies before commencement of payment of the deferred
    pension, the person who is the spouse of
and living with
the memberon
    the date of death is entitled to[the death benefit].

[37]

Instead, the drafters deliberately chose to include
    a separate provision at section 48(3), which makes s. 48(1) entirely
    inapplicable.

[38]

It seems to me that the analysis he suggests reads
    s. 48(3) as if it provides that s. 48(1) does not apply to the spouse to who
    s. 48(3) applies.  I, on the other hand, read the words of s. 48(3) to provide
    that when it applies s. 48(1) does not apply. I see no words in s. 48(3) to
    indicate that s. 48(1) does not apply only
to the spouse
that triggers
    s. 48(3), leaving room for it to apply to another spouse. My earlier
    observation that the word spouse in s. 48(3) must always refer to a legally
    married spouse--an observation I consider indisputableis not a necessary component
    of my analysis. It matters not that Ms. Quinn does not trigger the application
    of s. 48(3), when Mrs. Carrigan does.

[39]

Moreover, I see no particular policy rationale for
    interpreting the
PBA
to provide unequivocally that in all
    circumstances where there is a legally married spouse and a common law spouse,
    the common law spouse is entitled to the members death benefit. Given the
    diversity of possible relationships, it is more desirable to interpret the
    statute to allow pension members the freedom to order their affairs in a way
    that suits their particular circumstances.

[40]

As I read it, the
PBA
does
    not presume that property division following marriage breakdown is completed until
    divorce. A member with a legally married spouse, but living apart from that
    spouse, may arrange his or her own affairs by designating a beneficiary to
    receive the pension under s. 48(6).

[41]

In this case, Mr. Carrigan never advised the
    pension plan that he was living with Ms. Quinn. He designated his wife and
    daughters as beneficiaries of his pension some years after he started to live
    with Ms. Quinn. In my view, the structure of the
PBA
left it
    to him to decide how his pension, the value of which he accumulated over his
    entire working career, was to be distributed.

E.

Conclusion

[42]

For these reasons, I would allow the appeal, set
    aside the judgment of the trial judge and replace it with a declaration that
    Mrs. Carrigan and the daughters of Mr. Carrigan are entitled to his pension
    death benefit, pursuant to s. 48(6) of the
PBA
.

[43]

I would fix the appellants costs of the appeal in
    the amount of $20,000.00 inclusive of disbursements and HST.

[44]

I would set aside the trial judges disposition of
    the costs of the trial. If they are unable to agree, I would leave it to the
    parties to make written submissions regarding the costs of the trial on a
    schedule set by the courts Senior Legal Counsel.

R.G. Juriansz J.A.


H.S.
    LaForme J.A (Dissenting):

INTRODUCTION

[45]

When Mr. Carrigan died suddenly in 2008, he was living in a common law
    relationship with Ms. Quinn.  He had separated from, but remained legally
    married to, Mrs. Carrigan.  At issue in this case is the interpretation of s.
    48 of the
Pension
    Benefits Act
, R.S.O. 1990, c. P.8 (the PBA), which
    deals with entitlement to death benefits, and the definition of spouse in s.
    1 of the PBA.

[46]

Mr. Carrigan married Mrs. Carrigan in 1973 and they
    had two daughters.  She was named in Mr. Carrigans will in 1986 as the estate
    trustee as well as the sole beneficiary of the residue of his estate after two small
    bequests to his daughters.   She remained living in the jointly owned
    matrimonial home and all of whose expenses were paid by Mr. Carrigan up to the
    day he died.

[47]

Ms. Quinn met Mr. Carrigan in 1996 and they began
    living in a conjugal relationship no later than January 2000.  They lived
    together in a condominium jointly owned by Mr. Carrigan and Mrs. Carrigan as
    joint tenants.  Ms. Quinn and Mr. Carrigan were living together on the day he
    died.

[48]

The trial judge dismissed Mrs. Carrigans action for a declaration that
    she was entitled to Mr. Carrigans pre-retirement death benefits.  She held
    that under s. 48 of the PBA, it is Ms. Quinn who is entitled to the benefit
.
The trial judge also dismissed Mrs. Carrigans unjust enrichment and
    constructive trust claims.

[49]

I have read my colleagues reasons and must respectfully disagree with
    certain aspects of his analysis and his final conclusion.  In particular, I
    disagree with my colleague that Mrs. Carrigan, because she is a married spouse,
    triggers the application of s. 48(3) such that Ms. Quinn is denied a death
    benefit under s. 48(1) and the benefit goes to Mrs. Carrigan and her two
    daughters as designated beneficiaries.

[50]

Before commenting on some of my colleagues decision,
    I propose to briefly review the decision below and explain my reasons for
    agreeing with the trial judges conclusion that Ms. Quinn is entitled to the s.
    48(1) death benefit.

THE TRIAL JUDGES ANALYSIS

[51]

The trial judge rejected the interpretation of s. 48
    put forward by Mrs. Carrigan at para. 52 of her reasons:

The wording of the s. 1 definition of spouse captures both
    Mrs. Carrigan and Ms. Quinn.  Section 48(1) and (3) are clear and unambiguous
    in their language.  The member who dies before being entitled to payment of his
    pension can only have one spouse on the day he died, the spouse, and the
    entitlement to receive the death benefit as a spouse can only be reasonably
    interpreted to be the person who meets one of the requirements in the s. 1
    definition of spouse as well as the requirement found in s. 48(3) that the
    spouse and the member cannot be living separate and apart on the day of the
    members death.  There is, therefore, only one person who meets the
    requirements of both s. 1 and s. 48 of the
Pension Benefits Act
as
    well as the definition of spouse in the pension plan itself: that is Ms.
    Quinn.

ANALYSIS

[52]

The Supreme Court of Canada has endorsed the following modern approach
    to statutory interpretation
in a number of cases,
    including
Bell
    Expressvu v. Rex
, [2002] 2 S.C.R. 559, at para. 26:

Today there is only one principle or approach, namely, the
    words of an Act are to be read in their entire context and in their grammatical
    and ordinary sense harmoniously with the scheme of the Act, the object of the
    Act, and the intention of Parliament.

[53]

The Supreme Court described the overall purpose of
    the PBA in
Monsanto Canada Inc. v. Superintendent of Financial Services
,
    [2004] 3 S.C.R. 152, at para. 38:

The Act is public policy legislation that recognizes the vital
    importance of long-term income security.  As a legislative intervention in
    the administration of voluntary pension plans, its purpose is
to establish minimum standards
and regulatory supervision in order
to
    protect and safeguard the pension benefits and rights of members, former members
    and others
entitled to receive benefits under private pension
    plans [Emphasis added.]

[54]


Section 48 stipulates what happens when a current, former or retired member
    of a pension plan dies before commencement of payment of a deferred pension. 
    It requires that a benefit at least equal to the commuted value of the deferred
    pension be paid to the members spouse, to the members designated beneficiary,
    or to the members estate representative.

[55]

In effect, s. 48 sets out a priority scheme for determining who is
    entitled to the death benefit.  Section 48(1) gives statutory priority to the
    members spouse at the date of death, provided the spouse has not waived his or
    her entitlement to the death benefit and is not otherwise disentitled to the
    benefit by virtue of s. 48(3), which I will discuss more below.

[56]

While the term spouse may have different meanings in different contexts, 
    s. 1 of the PBA defines spouse as follows:

spouse means, except where otherwise indicated in this Act,
    either of two persons who,

(a) are married to each other, or

(b) are not married to each other and are living together in a
    conjugal relationship,

(i) continuously for a period of not less than three years, or

(ii) in a relationship of some permanence, if they are the
    natural or adoptive parents of a child, both as defined in the
Family Law
    Act
;

[57]

This definition is important for purposes of the PBA because spouses of
    current, former and retired pension plan members are entitled to certain
    benefits under the Act.  Thus, in assessing entitlements in a particular case,
    it is important to determine whether the person in question has a spouse.

[58]

The s. 1 definition of spouse includes two types of spouses: those
    who are married and those who are in common law relationships.  The definition
    does not give married spouses priority over common law spouses.

[59]

On a plain reading of the two-pronged definition, there is nothing that
    precludes a member from being in a spousal relationship with more than one
    person at a time.

[60]

The definition, which uses the phrase either of two persons, makes
    clear that one must look at the relationship between the two persons in
    question to determine whether the definition of spouse is met.  It does not, in
    my view, preclude the possibility that a person may be a spouse in relation to
    two different persons.

[61]

For instance, in this case, Mrs. Carrigan is a spouse in relation to
    Mr. Carrigan, as she is one of two persons who are married to one another.  Ms.
    Quinn is also a spouse in relation to Mr. Carrigan and she is one of two persons
    who lived together continuously in a conjugal relationship for more than three
    years.

[62]

While it is legally impossible to be married to two
    different people at the same time, I do not see anything in the PBA to suggest
    that a person cannot have a married spouse and a common law spouse at the same
    time.  Also, since I imagine situations like the one in this case are not
    uncommon, I would expect that the drafters of the PBA turned their mind to its
    possibility and drafted accordingly.

[63]

Accepting that both Mrs. Carrigan and Ms. Quinn are
    spouses for the purpose of the Act, the question is how s. 48 applies.

[64]

Section 48.(1) provides:

48.(1)  If
    a member who is entitled under the pension plan to a deferred pension described
    in section 37 dies before payment of the first instalment is due, or if a
    former member or retired member dies before payment of the first instalment of
    his or her deferred pension or pension is due
, the person who is his or her spouse on the date of
    death
is entitled,

(a) to receive a lump sum payment equal to the commuted value
    of the deferred pension;

(b) to require the administrator to pay an amount equal to the
    commuted value of the deferred pension into a registered retirement savings
    arrangement; or

(c) to receive an immediate or deferred pension, the commuted
    value of which is at least equal to the commuted value of the deferred pension.
    [Emphasis added.]

[65]

While s. 48(1) could have provided that a
    married spouse takes priority over a common law spouse in the event that there
    are both kinds of spouse, the section does not do that.  Rather, it refers to
    the person who is the members spouse on the date of death.

[66]

However, not every spouse is entitled to death benefits.  Section 48(3)
    specifies that the spouse must not be living separate and apart on the date of
    death for s. 48(1) to apply:

48.(3)  Subsections (1) and (2) do not apply where
    the member, former member or retired member and his or her spouse are living
    separate and apart on the date of death.

[67]

Section 48(6) and s. 48(7) reiterate that a
    members spouse, if any, will have priority to receive the death benefit under
    s. 48(1), provided that the spouse is not living separate and apart from the
    member on the date of the members death:

48.(6)  A member, former member or retired member
    described in subsection (1) may designate a beneficiary and the beneficiary is
    entitled to be paid an amount equal to the commuted value of the deferred
    pension mentioned in subsection (1) or (2),

(a) if the member, former member or retired member does not
    have a spouse on the date of death; or

(b) if
    the member, former member or retired member is living separate and apart from
    his or her spouse on the date of death
.

48.(7)  The personal representative of a member,
    former member or retired member described in subsection (1) is entitled to
    receive payment of the commuted value mentioned in subsection (1) or (2) as the
    property of the member, former member or retired member if he or she has not
    designated a beneficiary under subsection (6) and,

(a) does not have a spouse on the date of death; or

(b) is
    living separate and apart from his or her spouse on the date of death.
[Emphasis
    added.]

[68]

It is a basic principle of statutory interpretation that the same words
    should be given a consistent meaning throughout a statute:
R. v. Zeolkowski
, [1989] 1   S.C. R. 1378, at p. 1387; Ruth Sullivan,
Sullivan on the Construction
    of Statutes
, 5th ed. (Markham: LexisNexis Canada
    Inc., 2008), at pp. 215-216.

[69]

As noted above, spouse can have one of two meanings under the PBA:
    either a married or a common law spouse.  To read it as having only one meaning
    in s. 48(3) -  that of a married spouse  would be to give spouse a different
    and more restrictive meaning under s. 48(3) than under s.1.

[70]

Applying s. 48(3) on the facts of this case, Mrs. Carrigan is not
    entitled to benefits under s. 48(1).  While she qualified as a spouse on the
    date of death, she was living separate and apart from Mr. Carrigan on the
    relevant date.  Accordingly, s. 48(1) does not apply with regard to Mrs.
    Carrigan.

[71]

Ms. Quinn was also a spouse on the date of death, since she had been
    living with Mr. Carrigan continuously for a period of not less than three years.
     And, on the date of death, she was not living separate and apart from Mr.
    Carrigan.  Accordingly, she is not disqualified from receiving the death
    benefit by virtue of s. 48(3).

[72]

This result is consistent with the evident purpose of s. 48, which is
    to provide a priority scheme for death benefits  a priority scheme that gives priority
    to spouses, as broadly defined under the PBA, who are not living separate and
    apart on the date of death, unless the spouse has made a choice to waive the
    death benefit.

[73]

This result is also consistent with the wording of s. 48(6).  Section
    48(6) provides that a designated beneficiary is entitled to the death benefit
    only if the member has no spouse on the date of death or if the member is
    living separate and apart from his or her spouse on the relevant date.  To
    conclude that Mrs. Carrigan and her daughters are entitled to the death benefit
    is at odds with s. 48(6), since Mr. Carrigan did have a spouse on the date of
    death  Ms. Quinn - and Ms. Quinn was not living separate and apart from him.

COMMENTS CONCERNING MY COLLEAGUES INTERPRETATION

[74]

While I agree with a number of aspects of my colleagues analysis, it
    is evident that my analysis differs from his in a number of respects.

[75]

First, I am prepared to conclude that, for purposes of the PBA, it is
    possible for a person to have two spouses at the same time.

[76]

Second, my colleague takes issue with the trial judges comment that s.
    48(3) imposes a requirement that the spouse and the member cannot be living
    separate and apart on the day of the members death in order for a spouse to
    receive the death benefit.  In my colleagues view, s. 48(3) sets out a
    circumstance - not a requirement - that makes s. 48(1) inapplicable, and so the
    trial judge was in error.

[77]

I disagree.  Whether s. 48(3) is described as
    imposing a requirement or it sets a circumstance that makes s. 48(1)
    inapplicable, it amounts to the same thing.  In my respectful view, nothing
    turns on the distinction.  For a spouse to be entitled to receive a benefit
    under s. 48(1), he or she cannot be living separate and apart from the member
    on the date of death.  In this case, Mrs. Carrigan was while Ms. Quinn was
    not.

[78]

Third, my colleague appears to conclude that because Mrs. Carrigan
    triggers the non-application of s. 48(1), the non-application is in
    connection with any spouse, including Ms. Quinn.

My colleagues conclusion that s.
    48(1) does not apply since Mrs. Carrigan engages s. 48(3) appears to flow from his
    observation at, para. 30, that it is apparent that the word spouse in s.
    48(3) will always mean the legally married spouse.

[79]

As I have explained, to read spouse to mean only a married spouse
    in the context of s. 48(3) is to give the same term a different meaning
    throughout the PBA.

[80]

Accordingly, as I read s. 48(3), it provides that a spouse - either
    married or common law - will not be entitled to the s. 48(1) death benefit if he
    or she lived separate and apart from the member on the members date of death.  In
    other words, while married and common law spouses may, in other legal contexts,
    continue to have certain legal rights even if they are living separate and
    apart - for instance, the right to support under the
Family Law Act
, R.S.O. 1990, c. F.3  s. 48 makes it clear that living separate and
    apart on the date of death precludes a spouse from receiving a death benefit
    under s. 48(1).

[81]

Even if one accepts  that s. 48(3) never applies to common law spouses,
    it is difficult to see how s. 48(3) then disqualifies a common law spouse from
    receiving the benefit under s. 48(1).

[82]

For these reasons, I disagree that the term spouse in s. 48(3) will
    always mean the legally married spouse such that if there is a married
    spouse, and the married spouse is living separate and apart on the date of
    death, a common law spouse will not be entitled to the death benefit under s.
    48(1).  Accordingly, I would dismiss the appellants s. 48 ground of appeal.

OTHER GROUNDS

[83]

Mrs. Carrigan advances other grounds of appeal that are essentially
    founded on her position that it would be manifestly unfair to her and the two
    daughters to award Ms. Quinn the death benefit.  These other grounds include
    claims of unjust enrichment and the application of common law and equitable
    remedies.  I would not give effect to any of these grounds of appeal.  I am
    satisfied that the trial judge adequately addressed these arguments.

[84]

In sum, I am of the view that the express provisions of
s. 48
of the PBA displace the
    common law.  The common law, including the principles of equity and equitable
    remedies, is subordinate to this legislation.  By enacting an exhaustive set of
    rules dealing with pensions, the legislature has occupied the field and
    precluded recourse to the common law as argued by Mrs. Carrigan.

[85]

Accordingly, I would dismiss the remaining grounds
    of appeal.

FINAL COMMENTS

[86]

In my view, the result in this case is dictated by a proper
    interpretation of s. 48 of the PBA and the s. 1 definition of spouse.  However,
    as an aside, I would note that the trial judges reasoning and decision in this
    case do not produce an inequitable result for Mrs. Carrigan.  The PBA provides
    a detailed scheme for handling the claims of divorced or separated spouses, and
    s. 48(13) allows for the subordination of the usual system for distributing a
    death benefit under s. 48 to
Family Law Act
orders, arbitration
    awards or domestic contracts.  None are present in this case.

[87]

For these reasons, I would dismiss the appeal.

H.S.
    LaForme J.A.


Epstein J.A. (Concurring with Juriansz J.A.):

[88]

Mr. Carrigan, after having been separated from Mrs.
    Carrigan for a number of years and while living with Ms. Quinn in what was
    clearly a long-term relationship, made a designation under s. 48(6) of the
PBA
concerning his pension benefits.   The effect of this designation was that in
    the event of his death before payment of his deferred pension commenced and he
    did not have a spouse or was living separate and apart from his spouse, the
    designated individuals became beneficiaries entitled to be paid an amount equal
    to the commuted value of his deferred pension.

[89]

The question on appeal is whether, in the
    circumstances that existed at the time of Mr. Carrigans death, his designated
    beneficiaries; namely, his legally married spouse and their two daughters, became
    entitled to his pre-retirement death benefits.

[90]

I agree with Juriansz J.A. that the answer to this
    question is yes and that the appeal should therefore be allowed.

[91]

Section 1 of the Act recognizes both categories of relationships
    in which Mr. Carrigan was involved at the time of his death - Mrs. Carrigan,
    his legally married spouse and Ms. Quinn, his common law spouse - as spousal
    relationships. The Act therefore contemplates a situation, such as the one in
    which Mr. Carrigan found himself, where an individual can have two spouses
    simultaneously.

[92]

My colleague LaForme J.A. is of the view that since
    s. 1 of the
PBA
allows for two spousal relationships to exist at the
    same time, s. 48 of the Act should be interpreted as being capable of applying
    to two co-existing spousal relationships. My colleague Juriansz J.A. is also
    prepared to accept such a possibility. I respectfully disagree. I am of the
    view that the wording of s. 1 and the wording and structure of s. 48 of the
PBA
make it clear that the legislation can only be interpreted as applying to one
    spousal relationship at any point in time.

[93]

In terms of the plain language of the
PBA
, I
    start, as did Juriansz J.A., with the definition of spouse.  As my colleague
    points out in para. 20 above, s.1 defines spouse as being either of two
    persons, not three, and as belonging to one category  legally married
or
common law.

[94]

This wording leads me to the following conclusion. 
    While the Act recognizes two categories of spouse, the scheme in s. 48, which
    determines the recipient of the pre-retirement death benefit,

is
    expressly designed to apply to the situation where the member of the pension
    plan has only one spouse at a time.

[95]

The language used throughout s. 48 reinforces this
    conclusion.  I point specifically to the wording found in ss. 48(1)-(4), (6),
    and (14), each of which is written in contemplation of only one spouse.  For
    example, s. 48(1) refers to 
the
person who is
his or her spouse
,
    phraseology repeated or only slightly varied in the other provisions. [emphasis
    added]

[96]

Turning to the structure of the entitlement scheme,
    there is no debate over the fact that the scheme creates a spousal priority, a
    priority that is lost if, at the time of death, the pension member has no
    spouse or lives separate and apart from his or her spouse.  In that event, s.
    48(6) is engaged and the pension benefits go to the person or persons in whose
    favour a designation has been made, failing which the benefits become the
    property of the pension holders estate under s. 48(7).  Notably, under ss.
    48(6)(b) and 48(7)(b), the entitlement of the designated beneficiaries or the
    estate to the pension benefits depends on the pension members not having a
    spouse or living separate and apart from his or her spouse at the time of death..

[97]

As observed by Juriansz J.A., the problem is that
    it is not possible to read s. 48(3) as applying to a common law spouse, as, if
    the member of the pension plan is living separate and apart from an individual
    with whom he is not married, that individual is not a spouse under s. 1 of
    the
PBA.
Obviously, the same observation must be made in relation to
    ss. 48(6)(b) and (7)(b).

[98]

The subsections dealing with the circumstances
    under which a designation may be effective or under which the benefits may go
    to the members estate cannot be ignored.  Once a finding is made, as it was by
    the motion judge, that at the time of death Mr. Carrigan was living separate
    and apart from Mrs. Carrigan, his legally married spouse, then s. 48(3) triggers
    the beneficiary designation under s. 48(6) of the Act.

[99]

Based on this analysis, I agree with Juriansz J.A.
    that s. 48 must be interpreted to mean that if, at the time of death, the
    pension benefit holder had a legally married spouse from whom he or she was
    living separate and apart, a designation that had been made under s. 48(6)
    would apply regardless of the fact that he was living with a person who fell
    within one of the two definitions of spouse.

[100]

At the time of his death, Mr. Carrigan was in that
    position.  He was married to Mrs. Carrigan and he was living separate and apart
    from her.  This engages s. 48(3), which in turn eliminates the application of
    the spousal priority set out in s. 48(1) and allows for the application of s.
    48(6).  The result is that Mrs. Carrigan and the Carrigans two daughters, as
    designated beneficiaries under s. 48(6) of the
PBA
, are entitled to the
    pension benefit.

Gloria
    J. Epstein J.A.

Released:
October 31, 2012





[1]
For simplicitys sake, I use the term common law to refer to a
    person not legally married to but living with the member of the pension plan.
    The term common law is not used in the
Pension Benefits Act
.


